      Case 1:18-cv-02637-LGS-SDA Document 112 Filed 10/02/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 SM Kids, LLC, as successor-in-interest to                                 10/02/2020
 Stelor Productions, LLC,
                                                             1:18-cv-02637 (LGS) (SDA)
                                  Plaintiff,
                                                             ORDER
                      -against-

 Google LLC et al.,

                                  Defendants.


STEWART D. AARON, United States Magistrate Judge:

       It is hereby Ordered that, no later than Friday, October 9, 2020, the parties shall file a

Joint Letter setting forth each party’s position with respect to all open discovery issues.

       The parties shall appear for a Telephone Conference in the above-captioned matter on

Wednesday, October 14, 2020, at 2:00 p.m. EST. At the scheduled time, the parties shall each

separately call (888) 278-0296 (or (214) 765-0479) and enter access code 6489745.

SO ORDERED.

DATED:         New York, New York
               October 2, 2020

                                                  ______________________________
                                                  STEWART D. AARON
                                                  United States Magistrate Judge
